DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In line 2, the limitation “a second metal layer” is found lack of sequence due to the previous claim 1 does not claim a first metal layer.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the dummy gate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the dummy gate" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3,6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 20150102348), in view of Wan (US 20150255353) and further in view of Alptekin (US 20150221740).
Regarding claim 1, Cai teaches a method in figs. 1-13 comprising: 
forming p-type structure  (300) and an n-type structure (200) on a substrate (105) (see fig. 2); 
depositing an isolation layer(108) between the p-type structure (300) and the n-type structure (200); 
forming a first dummy gate (312) on the p-type structure (300), the dummy gate (312) leaving portions of the p-type structure exposed; 
forming a second dummy gate (212) on the n-type structure (200), the dummy gate (212) leaving portions of the n-type structure exposed; 
replacing the first dummy gate and the second dummy gate with a first replacement gate and a second replacement gate, respectively (see fig. 5-13).
Cai does not teach removing an exposed portion of the p-type structure to form a recessed portion of the p- type structure; removing an exposed portion of the n-type structure to form a recessed portion of the n- type structure; epitaxially growing a first source/drain region on the recessed portion of the p-type structure; epitaxially growing a second source/drain region on the recessed portion of the n-type structure; depositing a dielectric layer on the first source/drain region and the second source/drain region and patterning the dielectric layer to expose the first source/drain region and the second source/drain region; depositing a metal layer on the exposed first source/drain region and along sidewalls of the patterned dielectric layer; and depositing a barrier layer on the metal layer; and performing an annealing step to form a silicide of the first source/drain region and the metal layer.
Wan teaches the same field of an endeavor in fig. 1 wherein removing an exposed portion of a fin to form a recessed fin structure (see par. 25); 
epitaxially growing a source/drain region on the recessed fin structure (see fig. 5A; par. 26).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a step of epitaxial growing source drain region as taught by Wan in both n-type structure and p-type structure of Cai’s device so that it forms the source/drain regions at each structures respectively by using a single reticles. It aids to reduce the production cost and escalates the difficulty of the process (see par. 2).
Both Cai and Wan does not teach depositing a dielectric layer on the first source/drain region and the second source/drain region and patterning the dielectric layer to expose the first source/drain region and the second source/drain region; depositing a metal layer on the exposed first source/drain region and along sidewalls of the patterned dielectric layer; and depositing a barrier layer on the metal layer; and performing an annealing step to form a silicide of the first source/drain region and the metal layer.
Alptekin teaches the same field of an endeavor in figs. 5-9 wherein: 
depositing a dielectric layer (26p) on a source/drain region (22s/22d) and patterning the dielectric layer (26p) to expose the source/drain region (22s/22d) (See fig. 5); depositing a metal layer (32L) on the exposed source/drain region (22s/22d) and along sidewalls of the patterned dielectric layer (26p) (see fig. 6); and depositing a barrier layer (34L) on the metal layer (See figs. 7-8); and performing an annealing step to form a silicide of the first source/drain region and the metal layer (see fig. 9).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include teaching of Alptekin in the teaching of Cai, Wan such that depositing a dielectric layer on the first source/drain region and the second source/drain region and patterning the dielectric layer to expose the first source/drain region and the second source/drain region; depositing a metal layer on the exposed first source/drain region and along sidewalls of the patterned dielectric layer; and depositing a barrier layer on the metal layer; and performing an annealing step to form a silicide of the first source/drain region and the metal layer in order to improve the contact resistance (see par. 4).
Regarding claim 3, Cai, Wan and Alptekin teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 8 of Alptekin teaches forming a conductor filling (36) in the opening (30s/30d), wherein the conductor (36) is an interconnect structure (26p).
Regarding claim 6, Cai, Wan and Alptekin teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig.5-8 of Alptekin shows the same method of siliciding source/drain region such as: depositing a metal layer (32L) on the exposed source/drain region (22s/22d) and along sidewalls of the patterned dielectric layer (26p) (see fig. 6); and depositing a barrier layer (34L) on the metal layer (See figs. 7-8); and performing an annealing step to form a silicide of the first source/drain region and the metal layer (see fig. 9).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the same method of siliciding source/drain region of Alpetkin to the p-type structure Cai and Wan such that depositing a second metal layer on the exposed second source/drain region and along sidewalls of the patterned dielectric layer; depositing a second barrier layer on the second metal layer; and performing an annealing step to form a second silicide of the second source/drain region and the second metal layer in order to improve the contact resistance (see par. 4).
Regarding claim 7, Cai, Wan and Alptekin teach all the limitations of the claimed invention for the same reasons as set forth above. 
Alptekin does not show the metal layer and the second metal layer are the same material and wherein the barrier layer and the second barrier layer are the same material. However, it is obvious to one having ordinary skills in the art before the invention was made to include the metal layer and the second metal layer are the same material and wherein the barrier layer and the second barrier layer are the same material in order to reduce the production cost by using the same materials.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 20150102348), in view of Wan (US 20150255353), in view of Alptekin (US 20150221740), as applied to claim 1, and further in view of Fischer (US 20080157208).
Regarding claim 8, Cai, Wan and Alptekin teach all the features of the claimed invention for the same reasons as set-forth above except for the epitaxially grown semiconductor material forms a faceted top surface on at least one source/drain region and further comprising etching back the faceted top surface.
Fischer teaches the same field of an endeavor wherein etching a top portion of the first source/drain region and a second top portion of the second source/drain region (see fig. 7).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include etching a top portion of the first source/drain region and a second top portion of the second source/drain region as taught by Fischer in the teaching of Cai, Wan and Alptekin so that the further barrier plug is either above or below channel region 116, the less effectively barrier plug  will induce a stress on channel region (see par. 40 of Fischer).
Regarding claim 9, Cai, Wan and Alptekin teach all the features of the claimed invention for the same reasons as set-forth above except for etching a top portion of the first source/drain region and a second top portion of the second source/drain region occurs during the step of patterning the dielectric layer to expose the first source/drain region and a second top portion of the second source/drain region.
Fischer teaches the same field of an endeavor wherein etching a top portion of the source/drain region occurs during the step of patterning the dielectric layer to expose the source/drain region (see fig. 7).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a step of etching a top portion of the source/drain region occurs during the step of patterning the dielectric layer to expose the source/drain region as taught by Fischer in the teaching of Cai, Wan and Alptekin so that the further barrier plug is either above or below channel region 116, the less effectively barrier plug  will induce a stress on channel region (see par. 40 of Fischer).
Regarding claim 10, Cai, Wan and Alptekin teach all the features of the claimed invention for the same reasons as set-forth above except for etching a top portion of the first source/drain region smooths a faceted top surface of the first source/drain region.
Fischer teaches the same field of an endeavor wherein etching a top portion of the source/drain region smooths a faceted top surface of the source/drain region (see fig. 7).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a step of etching a top portion of the source/drain region smooths a faceted top surface of the source/drain region as taught by Fischer in the teaching of Cai, Wan and Alptekin so that the further barrier plug is either above or below channel region 116, the less effectively barrier plug  will induce a stress on channel region (see par. 40 of Fischer).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19  of U.S. Patent No. 9721896 in view of Cai (US 20150102348), in view of Wan (US 20150255353) and further in view of Fischer (US 2008/0157208). Claim 1 of the pending application comprising similar patent features of claims 16-19 of US Patent with further details of the device structure which is taught by Cai in view of Wan. The following is claim to claim map to show the similar features between the pending application vs. the US Patent:
Regarding claim 1, Cai in view of Wan teaches Cai teaches a method in figs. 1-13 comprising: 
forming p-type structure  (300) and an n-type structure (200) on a substrate (105) (see fig. 2); 
depositing an isolation layer(108) between the p-type structure (300) and the n-type structure (200); 
forming a first dummy gate (312) on the p-type structure (300), the dummy gate (312) leaving portions of the p-type structure exposed; 
forming a second dummy gate (212) on the n-type structure (200), the dummy gate (212) leaving portions of the n-type structure exposed; 
replacing the first dummy gate and the second dummy gate with a first replacement gate and a second replacement gate, respectively (see fig. 5-13).
Cai does not teach removing an exposed portion of the p-type structure to form a recessed portion of the p- type structure; removing an exposed portion of the n-type structure to form a recessed portion of the n- type structure; epitaxially growing a first source/drain region on the recessed portion of the p-type structure; epitaxially growing a second source/drain region on the recessed portion of the n-type structure; depositing a dielectric layer on the first source/drain region and the second source/drain region and patterning the dielectric layer to expose the first source/drain region and the second source/drain region; depositing a metal layer on the exposed first source/drain region and along sidewalls of the patterned dielectric layer; and depositing a barrier layer on the metal layer; and performing an annealing step to form a silicide of the first source/drain region and the metal layer.
Wan teaches the same field of an endeavor in fig. 1 wherein removing an exposed portion of a fin to form a recessed fin structure (see par. 25); 
epitaxially growing a source/drain region on the recessed fin structure (see fig. 5A; par. 26).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a step of epitaxial growing source drain region as taught by Wan in both n-type structure and p-type structure of Cai’s device so that it forms the source/drain regions at each structures respectively by using a single reticles. It aids to reduce the production cost and escalates the difficulty of the process (see par. 2).
Both Cai and Wan does not teach depositing a dielectric layer on the first source/drain region and the second source/drain region and patterning the dielectric layer to expose the first source/drain region and the second source/drain region; depositing a metal layer on the exposed first source/drain region and along sidewalls of the patterned dielectric layer; and depositing a barrier layer on the metal layer; and performing an annealing step to form a silicide of the first source/drain region and the metal layer.
US Patent teaches the method of  fabricating an interconnection structure, the method comprising: forming an opening in a dielectric layer to expose a portion of a contact region; forming a metal layer on a sidewall of the opening and on the contact region; forming a barrier layer on the metal layer; and performing an annealing process after the barrier layer is formed on the metal layer to form a silicide between the barrier layer and the contact region (see claim 16 of US Patent).
Claim 2 of the pending application includes similar feature of claim 17 of US Patent. 
Claim 3 of the pending application includes similar feature of claim 18 of US Patent. 
Claim 4 of the pending application includes similar feature of claim 19 of US Patent. 
Claim 5 of the pending application includes similar feature of claim 16 of US Patent. 
Claim 6 of the pending application includes similar fabricating an interconnection structure, the method comprising: forming an opening in a dielectric layer to expose a portion of a contact region; forming a metal layer on a sidewall of the opening and on the contact region; forming a barrier layer on the metal layer; and performing an annealing process after the barrier layer is formed on the metal layer to form a silicide between the barrier layer and the contact region in claim 16 of US Patent.
Regarding claim 8 of the pending application, US Patent, Wan and Jacob teach all the features of the claimed invention for the same reasons as set-forth above except for the epitaxially grown semiconductor material forms a faceted top surface on at least one source/drain region and further comprising etching back the faceted top surface.
Fischer teaches the same field of an endeavor wherein etching a top portion of the first source/drain region and a second top portion of the second source/drain region (see fig. 7).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include etching a top portion of the first source/drain region and a second top portion of the second source/drain region as taught by Fischer in the teaching of US Patent, Wan and Jacob so that the further barrier plug is either above or below channel region 116, the less effectively barrier plug  will induce a stress on channel region (see par. 40 of Fischer).
Regarding claim 9 of the pending application, US Patent, Wan and Jacob teach all the features of the claimed invention for the same reasons as set-forth above except for etching a top portion of the first source/drain region and a second top portion of the second source/drain region occurs during the step of patterning the dielectric layer to expose the first source/drain region and a second top portion of the second source/drain region.
Fischer teaches the same field of an endeavor wherein etching a top portion of the source/drain region occurs during the step of patterning the dielectric layer to expose the source/drain region (see fig. 7).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a step of etching a top portion of the source/drain region occurs during the step of patterning the dielectric layer to expose the source/drain region as taught by Fischer in the teaching of US Patent, Wan and Jacob so that the further barrier plug is either above or below channel region 116, the less effectively barrier plug  will induce a stress on channel region (see par. 40 of Fischer).
Regarding claim 10 of the pending application, US Patent, Wan and Jacob teach all the features of the claimed invention for the same reasons as set-forth above except for etching a top portion of the first source/drain region smooths a faceted top surface of the first source/drain region.
Fischer teaches the same field of an endeavor wherein etching a top portion of the source/drain region smooths a faceted top surface of the source/drain region (see fig. 7).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a step of etching a top portion of the source/drain region smooths a faceted top surface of the source/drain region as taught by Fischer in the teaching of US Patent, Wan and Jacob so that the further barrier plug is either above or below channel region 116, the less effectively barrier plug  will induce a stress on channel region (see par. 40 of Fischer).

Claims 11-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19  of U.S. Patent No. 9721896, in view of Jacob (US 20160254195), in view of Wan (US 20150255353), in view of Fisher (US 20080157208) and further in view of Xu (US 20160148936). Claim 11 of the pending application comprising similar patent features of claims 16-19 of US Patent with further details of the device structure which is taught by Jacob (US 20160254195) in view of Wan (US 20150255353). The following is claim to claim map to show the similar features between the pending application vs. the US Patent:
Regarding claim 11 of the pending application, Jacob teaches a method comprising: forming an p-type structure (101P) interjacent n-type structures (101N) on a substrate (102); forming a gate structure (126) over the n-type structure and the p-type structure (see fig. 3M) (see figs. 1-13 pf Cai). 
Although Jacob does not show the n-type structure interjacent p-type structures on a substrate, it would have been obvious to one having ordinary skills in the art before the invention was made to include an alternative device such that n-type structure interjacent p-type structure in the teaching of Jacob so that it provides an alternative way of making different product.
Jacob does not teach wherein the gate structure leaves uncovered respective source/drain regions of the n-type structure and p-type structures.
Wan teaches the same field of an endeavor in fig. 1 wherein removing an exposed portion of a fin to form a recessed fin structure (see par. 25); 
epitaxially growing a source/drain region on the recessed fin structure (see fig. 5A; par. 26).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a step of epitaxial growing source drain region as taught by Wan in both n-type structure and p-type structure of Jacob’s device so that it forms the source/drain regions at each structures respectively by using a single reticles. It aids to reduce the production cost and escalates the difficulty of the process (see par. 2).
US Patent teaches a similar fabricating of forming an interconnection structure as the step of forming the source/drain interconnections of claim 1 the pending application, the method comprising: forming an opening in a dielectric layer to expose a portion of a contact region; forming a metal layer on a sidewall of the opening and on the contact region; forming a barrier layer on the metal layer; and performing an annealing process after the barrier layer is formed on the metal layer to form a silicide between the barrier layer and the contact region, wherein a portion of the metal layer between the barrier layer and the contact region is reacted with the contact region, so that the metal layer is not present between the barrier layer and the silicide in  claims 16 and 17 of US Patent. NOTE: the word “fully consumed” in claim 11 of the pending application is interpreted as “not present” and “consumed” means present.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a step of fabricating the interconnection structure as taught by US Patent in the teaching of Jacob and Wan so that it not only produces a low resistance interconnect metal lines but also the barrier layer block the conductive metal diffusing into the ILD layer (see par. 11 of US Patent).
Regarding claim 12 of the pending application, Wan teaches the same field of an endeavor in fig. 1 wherein removing an exposed portion of a fin to form a recessed fin structure (see par. 25); 
epitaxially growing a source/drain region on the recessed fin structure (see fig. 5A; par. 26).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a step of epitaxial growing source drain region as taught by Wan in both n-type structure and p-type structure of Jacob’s device so that it forms the source/drain regions at each structures respectively by using a single reticles. It aids to reduce the production cost and escalates the difficulty of the process (see par. 2).
Regarding claim 13 of the pending application, US Patent, Wan and Jacob teaches all the features of the claimed invention for the same reasons as set-forth above except for the epitaxially grown semiconductor material forms a faceted top surface on at least one source/drain region and further comprising etching back the faceted top surface.
Fischer teaches the same field of an endeavor wherein the epitaxially grown semiconductor material forms a faceted top surface on at least one source/drain region and further comprising etching back the faceted top surface (see fig. 7).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the epitaxially grown semiconductor material forms a faceted top surface on at least one source/drain region and further comprising etching back the faceted top surface as taught by Fischer in the teaching of US Patent, Wan and Jacob in order to most effectively induce a stress on channel region.
 Claim 15 of the pending application includes similar feature of claim 18 of the US Patent.
Regarding claim 16 of  the pending application, US Patent, Wan and Jacob teaches all the features of the claimed invention for the same reasons as set-forth above except for the step of forming an n-type structure interjacent two p-type structures on a substrate includes forming an n-type nanowire.
Xu teaches the same field of an endeavor wherein the FINFET are nanowire FINFET.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include nanowire FINFETS on a substrate as taught by Xu in teaching of US Patent, Wan and Jacob so that it reduces a device size in a small nano scales.
Claim 17 of the pending application includes similar feature of claim 16 of the US Patent.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19  of U.S. Patent No. 9721896, in view of Jacob (US 20160254195), in view of Wan (US 20150255353), and further in view of Xu (US 2016/0148936). Claim 18 of the pending application comprising similar patent features of claims 16-19 of US Patent with further details of the device structure which is taught by Wan (US 20150255353) in view of Jacob (US 20160254195). The following is claim to claim map to show the similar features between the pending application vs. the US Patent:
Regarding claim 18, Jacob teaches a method comprising: forming an p-type structure (101P) interjacent n-type structures (101N) on a substrate (102); forming a gate structure (126) over the n-type structure and the p-type structure (see fig. 3M) (see figs. 1-13 pf Cai). 
Although Jacob does not show the n-type structure interjacent p-type structures on a substrate, it would have been obvious to one having ordinary skills in the art before the invention was made to include an alternative device such that n-type structure interjacent p-type structure in the teaching of Jacob so that it provides an alternative way of making different product.
Jacob does not teach wherein the gate structure leaves uncovered respective source/drain regions of the n-type structure and p-type structures.
Wan teaches the same field of an endeavor in fig. 1 wherein removing an exposed portion of a fin to form a recessed fin structure (see par. 25); 
epitaxially growing a source/drain region on the recessed fin structure (see fig. 5A; par. 26).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a step of epitaxial growing source drain region as taught by Wan in both n-type structure and p-type structure of Jacob’s device so that it forms the source/drain regions at each structures respectively by using a single reticles. It aids to reduce the production cost and escalates the difficulty of the process (see par. 2).
US Patent teaches a similar fabricating of forming an interconnection structure as the step of forming the source/drain interconnections of claim 1 the pending application, the method comprising: forming an opening in a dielectric layer to expose a portion of a contact region; forming a metal layer on a sidewall of the opening and on the contact region; forming a barrier layer on the metal layer; and performing an annealing process after the barrier layer is formed on the metal layer to form a silicide between the barrier layer and the contact region, wherein a portion of the metal layer between the barrier layer and the contact region is reacted with the contact region (see claim 16 of US Patent), and a conductor within the filled contact opening (see claim 18 of US Patent), the metal barrier layer extending between the conductor and the silicide and the metal barrier layer directly contacting the silicide, wherein the metal barrier layer physically prevents the conductor from contacting the silicide (see claim 17 of US Patent).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a step of fabricating the interconnection structure as taught by US Patent in the teaching of Jacob and Wan so that it not only produces a low resistance interconnect metal lines but also the barrier layer block the conductive metal diffusing into the ILD layer (see par. 11 of US Patent).
Claim 19 of the pending application includes features of claim 16 of US Patent.
Regarding claim 20 of  the pending application, US Patent, Wan and Jacob teaches all the features of the claimed invention for the same reasons as set-forth above except for the step of forming an n-type structure interjacent two p-type structures on a substrate includes forming an n-type nanowire.
Xu teaches the same field of an endeavor wherein the FINFET are nanowire FINFET.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include nanowire FINFETS with respective channel-containing regions are nanowires formed on a common semiconductor substrate as taught by Xu in teaching of US Patent, Wan and Jacob so that it reduces a device size in a small nano scales.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818